 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    XZAVR MOORE,                                   Case No. 1:18-cv-00601-LJO-EPG (PC)

12                       Plaintiff,                  ORDER STRIKING DEFENDANTS’ INITIAL
                                                     DISCLOSURES FROM RECORD
13           v.
14                                                   (ECF NO. 35)
      C. GRIECO, et al.,
15                       Defendants.
16
            Xzavr Moore aka Amber Moore (“Plaintiff”) is a state prisoner proceeding pro se and in
17
     forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.
18
            On June 27, 2019, Defendants—apparently inadvertently—filed their initial disclosures
19
     into the Court record. (ECF No. 34) On July 2, 2019, Defendants filed a request to strike the
20
     unintentionally-filed initial disclosures from the Court record. (ECF No. 35)
21
            Accordingly, IT IS ORDERED that Defendants’ unintentionally-filed initial disclosures
22
     (ECF No. 34) be stricken from the Court record.
23

24   IT IS SO ORDERED.
25
        Dated:     July 3, 2019                                /s/
26                                                     UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
